Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as October 11, 2018, the date of the earliest priority application (Italy 102018000009367).
The claims originally filed October 10, 2019 are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of the same date.
Claims 1-7 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-7 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, 

Information Disclosure Statement
European patent publication EP 3637165 A1 published April 15, 2020 for application number 19201032.0 filed February 10, 2019 is related to the current application.
Both a search report and opinion have issued regarding this European application and are included as non-patent literature/NPL references.
No information disclosure statement/IDS has been filed to date for the current application.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0102430 of Griffioen et al. (Griffioen).
WITH RESPECT TO CLAIM 1, Griffioen discloses a method (Figs. 1, 5, 7, and 8) of installing a cable (Fig. 1, fiber optic cable 32, ¶ 39) through a duct (protective duct 10, ¶ 38), the method comprising:
dispersing a nebulized lubricant (small lubricant droplets 120, Fig. 8, ¶ 72) into a stream of compressed air (compressed air A);
blowing the cable into the duct with the stream of compressed air containing the nebulized lubricant (Fig. 7, ¶ 72, "With full airflow through the lubricator (FIG. 7), small lubricant droplets 120 are stripped away from the foam plugs and become entrained in the pressurized airflow as a "shower" of lubricant droplets, thus forming an aerosol mixture that lubricates the bore 19 of the guide tube 18 as the droplets disperse through the guide tube, as shown in FIG. 8."),
the blowing causing the stream of compressed air to deposit the nebulized lubricant onto the cable (¶ 72, ""shower" of lubricant droplets" of Fig. 8 is seen to inherently deposit the nebulized lubricant onto the cable 32).
WITH RESPECT TO CLAIM 2, Griffioen as set forth above discloses the method of claim 1, including one wherein
the duct already contains at least one further cable.
Per Figs. 1 and 2, other cables in the duct are seen in guide-tubes 16, 18, 20, 22 and 24. ¶ 38.
WITH RESPECT TO CLAIM 3, Griffioen as set forth above discloses the method of claim 1, including one further comprising
providing an opening in the duct and blowing the cable into the duct through said opening.
Fig. 1 via hand-hole 14. ¶ 38.
WITH RESPECT TO CLAIM 5, Griffioen as set forth above discloses an apparatus (Figs. 1, 5, 7, and 8) for installing a cable (Fig. 1, fiber optic cable 32, ¶ 39) into a duct (protective duct 10, ¶ 38) by blowing the cable (32) with a stream of compressed air (compressed air A), the apparatus comprising:
a cable blowing head (Fig. 5, ¶¶ 57, 62, T-connector 102) having a compressed air inlet (left side) for receiving the stream of compressed air (¶ 57, "The smaller remainder fraction A2 of the pressurized airflow passes through the longitudinal airflow passage of the lubricator compartment 71 in contact with the foam-plug wiping members 72, 74 and 76."),
a cable inlet (also 102 left side) for receiving the cable (32) to be installed and a cable outlet (right side) for delivering the cable blown by the stream of compressed air (far right side of Fig. 5, A at arrow); and
upstream with respect to the compressed air inlet (left side of 102), a lubricator (¶ 50, pressurized lubricator unit 100) configured to disperse into the stream of compressed air a nebulized lubricant substance (small lubricant droplets 120, Fig. 8, ¶ 72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Griffioen as set forth above in view of U.S. Patent Application Publication No. 2010/0215328 of Tatat et al. (Tatat).
WITH RESPECT TO CLAIM 4, Griffioen as set forth above discloses the method of claim 1, but not one wherein
the lubricant is or includes an aqueous emulsion of silicone.
Tatat discloses a cable having lubricated, extractable elements that includes:
the lubricant is or includes an aqueous emulsion of silicone.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lubricant along the lines of Tatat in a system according to Griffioen as set forth above in order to provide "a lubricant film covering, at least in part, the outside surfaces of a plurality of elements positioned within a longitudinal cavity formed by an outer sheath of a cable" per Tatat ¶ 17. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a cable installation method) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the lubricant is or includes an aqueous emulsion of silicone.

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Griffioen as set forth above in view of U.S. Patent No. 6,040,003 of Smith (Smith).
WITH RESPECT TO CLAIM 6, Griffioen as set forth above discloses the apparatus of claim 5, but not one wherein
the lubricator includes a fogger.

"A lubricating fogger assembly 70 is located near the strand winding apparatus. The lubricating fogger assembly includes a reservoir 72 which holds a supply of lubricant, preferably in the liquid state. The reservoir is attached to the lubricating fogger 74 which atomizes the lubrication to create a fog of small airborne particles of the lubricant. Any fogger suitable for atomizing liquid lubricant to fine particles can be used. An acceptable fogger is a micro-fog lubricator, made by C.A.. Norgren Co., of Littleton, Colo. Particle sizes are within the range of from about 1 micron to about 10 microns, and are typically about 3 to 4 microns in diameter."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a micro-fogger lubricator along the lines of Smith in a system according to Griffioen as set forth above in order to provide fine dispersion of lubrication. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a cable insertion system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:

WITH RESPECT TO CLAIM 7, Griffioen as set forth above discloses the apparatus of claim 5, but not one wherein
the lubricator is a micro-fog lubricator.
Per claim 6, above, Smith provides a micro-fog lubricator combinable with the system of Griffioen.

Conclusion
Applicant’s publication US 20200116969 A1 of April 16, 2020 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to related claimed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
May 8, 2021